Non-elected claims 14-18 are withdrawn from further consideration.

Claims 1, 5-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (already of record foreign patent document TW-201601288-A1) together with Zahorik (newly cited United States Patent 6,015,977).
As to independent claim 1, Wu discloses a resistive random access memory (see the entire patent, including the Fig. 1 disclosure), comprising:  a bottom electrode 208; a metal oxide layer 210 formed on the bottom electrode, wherein the metal oxide layer comprises a conductive filament region 232, each of the conductive filament regions has a bottom portion and a top portion, wherein the conductive filament regions comprise oxygen vacancies 222, and regions 234 other than the conductive filament regions in the metal oxide layer are nitrogen-containing regions; and a top electrode 212 formed on the metal oxide layer, corresponding to the conductive filament region 232.
There are two differences between claim 1 and Wu.  First, claim 1 recites a plurality of conductive filament regions with corresponding top electrodes (Wu illustrates one conductive filament region 232 with a corresponding top electrode 212).  Second, the bottom portion of each of claim 1’s conductive filament regions has a width greater than that of the top portion (Wu’s conductive filament region 232 has a uniform width).

It would have been obvious to one skilled in the art to form a plurality of Wu's Fig. 1 memory cell, because Zahorik teaches that a memory device conventionally comprises a plurality of memory cells. 
As to the second difference, Zahorik also teaches that it is advantageous to make a memory cell’s active area narrower at the top than at the bottom (column 5, lines 1-43).  Note that Zahorik’s teaching is not limited to chalcogenide-based memory cells (column 5, lines 34-36). 
It would have been further obvious to one skilled in the art to make Wu’s conductive filament region 232 narrower at the top than at the bottom, because Zahorik also teaches that it is advantageous to make a memory cell’s active area narrower at the top than at the bottom. 
As to dependent claim 5, the obvious Wu/Zahorik device’s bottom electrode comprises a plurality of separated portions.
As to dependent claim 6, the obvious Wu/Zahorik device’s metal oxide layer comprises a plurality of separated portions.
As to dependent claim 7, the each of the separated portions of the obvious Wu/Zahorik device’s metal oxide layer comprises one conductive filament region.
As to independent claim 19, Wu discloses a resistive random access memory (see the entire reference, including the Fig. 1 disclosure), comprising:  a bottom electrode 208; a metal oxide layer 210 formed on the bottom electrode, wherein the metal oxide 
There are two differences between claim 19 and Wu.  First, claim 19 recites a plurality of conductive filament regions with corresponding top electrodes (Wu illustrates one conductive filament region 232 with a corresponding top electrode 212).  Second, the bottom portion of each of claim 19’s conductive filament regions has a width greater than that of the top portion, whereby the nitrogen-containing regions are disposed vertically between the conductive filament regions and the top electrodes. (Wu’s conductive filament region 232 has a uniform width).
As to the first difference, Zahorik teaches that a memory device conventionally comprises a plurality of memory cells (see the entire patent, including the Fig. 3 disclosure).
It would have been obvious to one skilled in the art to form a plurality of Wu's Fig. 1 memory cell, because Zahorik teaches that a memory device conventionally comprises a plurality of memory cells. 
As to the second difference, Zahorik also teaches that it is advantageous to make a memory cell’s active area narrower at the top than at the bottom (column 5, lines 1-43).  Note that Zahorik’s teaching is not limited to chalcogenide-based memory cells (column 5, lines 34-36). 

.

Claims 2-4 and 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

United States Patent Application Publication 2018/0301507 is relevant to this application.

Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705. 
/MARK V PRENTY/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
    

    
        1 An English language translation of Wu is at CN105280811A - Resistive non-volatile memory device and manufacturing method thereof - Google Patents.